

EXHIBIT 10.55


SIGN-ON BONUS AGREEMENT




I, Rajat Taneja, understand that Visa, as part of its offer of employment, will
provide me with a one-time cash sign-on bonus of $2,000,000, less applicable
taxes, payable as soon as practicable after my start date.
In consideration of this payment, I understand that I must be employed on the
payment date to receive the sign-on bonus and I hereby agree that in the event I
voluntarily terminate my employment or am terminated involuntarily for Cause (as
defined in the Visa Inc. Executive Severance Plan) within one year of my date of
hire, I will reimburse Visa according to the following formula:
(12 minus the # of months worked) x (sign-on bonus divided by 12) = amount of
reimbursement to Visa.
I further authorize Visa to deduct this amount from my salary payments or other
moneys due me prior to or at the date of termination, and agree to provide any
additional authorization as may be required under applicable law to effectuate
this deduction. Should these salary payments or other moneys be insufficient to
reimburse Visa fully, I agree to pay the difference within fifteen (15) calendar
days of my final day of employment with Visa.






/s/ Rajat Taneja November 12, 2013        
Rajat Taneja             Date            
 



